Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the item of rayon parasols covered by said appeals are of the same character as those involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised values of such items are the values found by'the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax, and that there were no higher foreign values therefor at or about the dates of exportation.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of said rayon parasols to be the values found therefor by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax, Judgment will be rendered accordingly.